                Case 1:21-cv-00565-RP Document 4 Filed 06/24/21 Page 1 of 1

                                      United States District Court
                                       Western District of Texas
                                                Austin
                                          Deficiency Notice


To:           Marziani, Mimi M.D.
From:         Court Operations Department, Western District of Texas
Date:         Thursday, June 24, 2021
Re:           01:21-CV-00565-RP / Doc # 2 / Filed On: 06/24/2021 11:18 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: The requested summons cannot be issued because you listed multiple defendants on the same
summons. Each defendant is issued a separate summons. Please resubmit your request with one summons per
defendant. You may include multiple summonses within a single PDF document/request.
